                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAURICE STEVENS,                             )
                                             )
       Plaintiff                             )       Case No. 18-cv-00224
                                             )
vs.                                          )
                                             )       RICHARD A. LANZILLO
SECURITY LT. DICKEY, ET. AL.,                )       UNITED STATES MAGISTRATE JUDGE
                                             )
       Defendants                            )
                                             )

                       ORDER ON MOTION TO AMEND

       Presently before the Court are Plaintiff Maurice Steven’s Motion to Amend Original

Complaint (ECF No. 16) and Motion to Amend Complaint (ECF No. 19). Both motions are

hereby DENIED because Plaintiff filed to attach a proposed amended complaint thereto.

       The Third Circuit Court of Appeals has a “longstanding amendment rule” that “to request

leave to amend a complaint, the plaintiff must submit a draft amended complaint to the court so

that it can determine whether amendment would be futile.” Fletcher-Harlee Corp., v. Pote

Concrete Contractors, Inc., 482 F.3d 247 (3d Cir. 2007). The “failure to submit a draft amended

complaint is fatal to a request for leave to amend.” Id. (citing Ranke v. Sanofi–Synthelabo, Inc.,

436 F.3d 197, 206 (3d Cir. 2006); Ramsgate Court Townhome Ass’n v. West Chester Borough,

313 F.3d 157, 161 (3d Cir. 2002); Lake v. Arnold, 232 F.3d 360, 374 (3d Cir. 2000); Kelly v. Del.

River Joint Comm’n, 187 F.2d 93, 95 (3d Cir. 1951)). “[A] district court need not worry about

amendment when the plaintiff does not properly request it.” Fletcher-Harlee, 482 F.3d at 252.

That is, “properly requesting leave to amend a complaint requires submitting a draft amended

complaint.” Id. By previous order of this Court, Plaintiff was to respond to the Defendants’

Motion to Dismiss by December 28, 2018. The Court will extend that deadline. Plaintiff may



                                                 1
file a brief in opposition to the Defendants’ Motion to Dismiss (ECF No. 12) or a proper motion

for leave to file an amended complaint on or before Friday, January 25, 2019.

       The Court reminds Plaintiff that the “amended complaint must be complete in all

respects. It must be a new pleading which stands by itself as an adequate complaint without

reference to the complaint already filed.” Young v. Keohane, 809 F. Supp. 1185, 1198

(M.D.Pa.1992). Additionally, the amended complaint must establish the existence of actions by

the Defendants which have resulted in constitutional deprivations. See, e.g., Rizzo v. Goode, 423

U.S. 362, 370–73, 96 S. Ct. 598, 46 L.Ed.2d 561 (1976). It should specify which actions are

alleged as to which Defendants. The amended complaint must be “simple, concise, and direct”

as required by the Rules of Civil Procedure. See Fed. R. Civ. P. 8(e)(1).

       It is so ordered.



                                                     /s/ Richard A. Lanzillo
                                                     RICHARD A. LANZILLO
                                                     UNITED STATES MAGISTRATE JUDGE


Dated this 9th day of January, 2019.




                                                2
